986 F.2d 1423
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Cindy CRUM, Defendant-Appellant.
No. 93-1053.
United States Court of Appeals, Sixth Circuit.
Feb. 26, 1993.

Before NATHANIEL R. JONES, BOGGS and BATCHELDER, Circuit Judges.

ORDER

1
The defendant appeals a district court order that she be detained pending trial in this cocaine conspiracy case.   The defendant has filed a brief in support of her release and the government has filed a brief in opposition.   Upon consideration of the arguments presented, the court concludes that the district court did not err in denying pretrial release.   See 18 U.S.C. § 3142;   United States v. Hazime, 762 F.2d 34 (6th Cir.1985).


2
It is therefore ORDERED that the district court's order is affirmed.